{¶ 86} I concur in the majority's analysis and disposition of appellant's first, second, third, fifth and sixth assignments of error.
 {¶ 87} I further concur in the majority's disposition of appellant's fourth assignment of error. As to appellant's fourth assignment of error, I generally concur in the majority's analysis and disposition without expressing my agreement or disagreement with this Court's decision in Rupple v. Moore, Ashland App. No. 02COA003,2002-Ohio-4873.
JUDGE WILLIAM B. HOFFMAN